Case: 09-60806 Document: 00511274079 Page: 1 Date Filed: 10/26/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          October 26, 2010
                                     No. 09-60806
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

BAYRON WILLIAM RAMOS,

                                                   Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                   Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A098 396 491


Before KING, BENAVIDES, and ELROD, Circuit Judges.
PER CURIAM:*
       Bayon William Ramos, a native and citizen of Guatemala, petitions for
review of an order of the Board of Immigration Appeals (BIA) affirming the
immigration judge’s decision denying his application for withholding of removal.
He avers that he will be persecuted on account of his membership in a particular
social group, i.e., his family unit. Ramos alleges that members of the Mara
Salvatrucha (MS) gang pursued him to obtain information about the location of
his cousin, a former member of the gang. He contends that he was beaten and

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 09-60806 Document: 00511274079 Page: 2 Date Filed: 10/26/2010

                                  No. 09-60806

threatened by MS members on several occasions after he failed to disclose
information about his cousin and that MS members continue to be interested in
his location for purposes of locating his cousin.
      We review the BIA’s determination that an alien is not entitled to
withholding of removal for substantial evidence and will not reverse the BIA’s
decision unless the evidence compels a contrary conclusion. Chen v. Gonzales,
470 F.3d 1131, 1134 (5th Cir. 2006). To qualify for withholding of removal, the
alien “must demonstrate a ‘clear probability’ of persecution upon return.” Roy
v. Ashcroft, 389 F.3d 132, 138 (5th Cir. 2004). At a minimum, there must be
some particularized connection between the feared persecution and the alien’s
race, religion, nationality, membership in a particular social group, or political
opinion. Faddoul v. INS, 37 F.3d 185, 188 (5th Cir. 1994). To establish that he
is a member of a particular social group, Ramos must show that he shares a
common immutable characteristic that he cannot change or should not be
required to change because it is fundamental to his individual identity or
conscience. See Mwembie v. Gonzales, 443 F.3d 405, 414-15 (5th Cir. 2006).
      The BIA’s conclusion that Ramos was targeted because of MS’s general
interest in locating his cousin rather than due to his membership in his family
unit is supported by substantial evidence. Put differently, the record does not
compel the conclusion that Ramos was targeted by the MS due to his
membership in a particular social group. See Chen, 470 F.3d at 1134.
      The petition for review is DENIED.




                                        2